DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of an amendment, filed 25 February 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-14 are pending for examination.
Claims 6 and 13 are currently amended.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 25 February 2022.
Amendments to the drawings have been submitted with the amendment filed 25 February 2022.
Drawings
The replacement drawings were received on 25 February 2022.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 
In the claims:
Rewrite claims 6 and 13 as follows:
Claim 6 (currently amended): The wrapping machine of claim 5, wherein the first biasing element imparts a first biasing force on the arm that biases the first pinch roller to its engaged position, the film carriage further comprising a second biasing element that imparts a second biasing force on the second arm that biases the  first pinch roller to its engaged position.
Claim 13 (currently amended): The film carriage of claim 12, wherein the first biasing element imparts a first biasing force on the arm that biases the first pinch roller to its engaged position, the film carriage further comprising a second biasing element that imparts a second biasing force on the second arm that biases the  first pinch roller to its engaged position.
Explanation for Examiner’s Amendment
Claims 6 and 13 have each been amended to correct an error in each claim which was made in the amendment filed 25 February 2022.  “Second pinch roller” has no antecedent basis, and the second biasing force on the second arm biases the first pinch roller and not a second pinch roller.  The second arm is connected to the first pinch roller as set forth in each of the claims 5 and 12.
Allowable Subject Matter
Claims 1-14 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 8: the subject matter of the wrapping machine (claim 1) and the film carriage (claim 8) are each allowable over the prior art because of the arrangement of the combination of structural limitations set forth in each of the independent claims and their functional relationship to one another. 
Claims 1 and 8 each include the following limitations which, in combination with the other structural limitations set forth in each of claims 1 and 8, are what make the subject matter of each of the claims 1 and 8 allowable over the prior art:
“a first pinch-roller assembly comprising an arm and a first pinch roller having a first-pinch-roller rotational axis, 
wherein the first pinch roller is connected to the arm so: (1) the first pinch roller is rotatable relative to the arm about the first pinch roller rotational axis; and (2) the first pinch roller is pivotable relative to the arm to pivot the first-pinch-roller rotational axis relative to the arm.”
A review of the prior art reveals that the Suolahti reference (US 7107743) teaches that it is old and well known to provide a wrapping machine and film carriage with a first pre-stretch roller (7), a first pinch-roller assembly (figs. 5-8) comprising an arm (24) and a first pinch roller (13) having a first-pinch-roller rotational axis, wherein the first pinch roller (13) is connected to the arm so: (1) the first pinch roller (13) is rotatable relative to the arm (24) about the first pinch roller rotational axis, and the first pinch roller (13) is biased to engage the first pre-stretch roller (7) (see col. 5, lines 47 - col. 6, line 65).

Accordingly, the Suolahti wrapping machine and film carriage does not expressly disclose that “the first pinch roller is pivotable relative to the arm to pivot the first-pinch-roller rotational axis relative to the arm.”
Based on a review of the teachings and suggestions of the prior art, it is concluded that a person having ordinary skill in the art would have had no reason to have modified the Suolahti wrapping machine and film carriage in order to arrive at the claimed subject matter.  The skilled artisan would not be motivated to have modified the Suolahti device to have had the first pinch roller pivotable relative to the arm to pivot the first-pinch-roller rotational axis relative to the arm based on the teachings and suggestions of the Fukuda reference.  In this instance, the Fukuda roller (21) is not a pinch roller, but rather a “skewing” roller, and would generally teach to combine such a roller with another device in order to permit a web being fed to be centered and aligned as needed.  Thus, there does not appear to be any reason why a skilled artisan would have modified the Suolahti device in order to arrive at the claimed subject matter based on the teachings of Fukuda.  If the Suolahti device were modified in the manner suggested by the teachings of Fukuda the wrapping material web would be able to be re-centered as needed; that is a problem with which Suolahti is not concerned.  Also, if Suolahti 
The mere fact that references can be combined or modified does not render the resultant combination obvious unless the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007).  If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810, 813, 123 USPQ 349, 352 (CCPA 1959).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wildmoser (US ‘194) discloses a pinch roller assembly including a roller and an arm, and the arm is biased.
Moore et al. (EP ‘184) discloses a pinch roller assembly used on a wrapping machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5 March 2022